Davison, J.
The complaint alleges that Robeson and jBwrton were indebted to the appellees 400 dollars for corn sold and delivered. The .answer denies the indebtedness, and also sets up payment in full for the corn. Verdict for the plaintiffs below. New trial refused, and judgment on the verdict.
*353From the evidence it appears that Cloud and Dare authorized the appellants, who were the defendants below, to act as their agents in the purchase of corn. The authority was in writing, and reads thus:
“ Brookville, December 10, 1852. Cloud and Dare have this day employed Robeson and Burton as their agents to purchase corn, wheat and other grain, such as they want, for which they agree to pay said Robeson and Bu/rton two cents per bushel for all grain which they purchase for them. All of the grain to be purchased under the direction of Cloud and Dcvre. [Signed] Cloud and Dare.”
It was also shown that the purchase was made pursuant to the authority above stated, and was reduced to writing, the contract being as follows:
“ Received of Robeson and Burton one dollar, in part payment for 1,000 bushels of corn, to be delivered at the pens on Mr. Rayburn’s farm, which we have this day sold them for Cloud and Dare, at 35 cents per bushel; corn to be taken away within two weeks. We agree to let them have all we have to spare at the same price; all of which is to be paid for on or before the 1st of January, 1853. [Signed] Alexander Chapman, John Whitsler.”
It was proved that Cloud and Dare, at the time this instrument was given, were known to the appellees, who were then distinctly told that the purchase was made for that firm. It was further shown that Cloud and Dare, a few days afterwards, fully recognized the sale of the corn, as made to them through their agents.
We think the verdict does not accord with the weight of evidence. The rule is, that “ when a man is known to be contracting merely as the agent of another, who is also known as the principal, his contracts, if he possesses full authority for the purpose, will be deemed the contracts of the principal only.” Story on Agency, s. 261. In the present case, it was clearly proved that the appellants, when they made the contract in question, 'were known to be agents; the names of their principals were also disclosed; and the appellees, on at least one occasion after the contract, recognized Cloud and Dare to be entitled to the com *354under the purchase. There is, indeed, nothing in the evidence or circumstances leading to the conclusion that the appellants incurred or intended to incur, either expressly or impliedly, any personal responsibility in the transaction.
J. D. Howland, for the appellants.
G. Holland, for the appellee.
We are of opinion that a new trial should have been granted.
Per Curiam.
The judgment is reversed with costs. Cause remanded, &c.